Citation Nr: 1234500	
Decision Date: 10/04/12    Archive Date: 10/11/12

DOCKET NO.  09-03 916	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for left foot and ankle disability. 


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

H.J. Baucom


INTRODUCTION

The Veteran had active service from August 1976 to August 1979.

This matter comes before the Board of Veterans' Appeals (Board) from a May 2008 rating decision of the regional office (RO) in St. Petersburg, Florida which denied service connection for a left foot and ankle condition status post crush injury.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

Remand is required for compliance with VA's duty to assist the Veteran in substantiating his claim.  38 U.S.C.A. § 5103A; 38 C.F.R. §  3.159.

Upon entry into service the Veteran was noted to have a history of a fractured left foot at age 14.  As pre-existing injury was noted at entry, the presumption of soundness does not apply and the claim is for aggravation.   

A pre-existing injury or disease will be considered to have been aggravated by active service where there is an increase in the disability during service, unless there is a finding that the increase in disability is due to the natural progression of the disease. 38 U.S.C. §1153 .  

The government may show a lack of aggravation by establishing by clear and unmistakable evidence that any increase in disability was due to the natural progress of the pre-existing condition.  If this burden is met, then the Veteran is not entitled to service-connected benefits. 

Clear and unmistakable evidence is a more formidable evidentiary burden than the preponderance of the evidence standard.  See Vanerson v. West, 12 Vet. App. 254, 258 (1999).  It is an onerous evidentiary standard, requiring that the result be undebatable.  Cotant v. West, 17 Vet. App. 116, 131 (2003).

In service the Veteran complained of and was treated for left foot and ankle conditions following a basketball injury and after having his foot run over by a tire.  An x-ray was taken revealing multiple buck shot pellets in the mid tarsal and metatarsal area , and fusion of the mid tarsal joints from previous trauma.  The Veteran was put on profile until he had soft shoes provided.  The necessity of specialized shoes indicates a worsening of his left foot/ankle condition during service.    However, it is unclear whether any increase in disability was due to the natural progress of the pre-existing condition.  There is insufficient competent medical evidence of record for VA to make a decision on the claim.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).

Accordingly, the case is REMANDED for the following action:

1. Schedule the Veteran for a VA examination.

The entire claims file (i.e. the paper claims file and any medical records contained in Virtual VA, CAPRI, and AMIE) must be reviewed by the examiner in conjunction with the examination.  If the examiner does not have access to Virtual VA, any relevant treatment records contained in the Virtual VA file that are not available on CAPRI or AMIE must be printed and associated with the paper claims file so they can be available to the examiner for review. 

The examiner is to provide a diagnosis of the Veteran's current left foot/ankle disability.  The examiner is to accept that the Veteran had a pre-existing condition, left foot fracture with multiple buck shot pellets in the midtarsal and metatarsal area.  

The examiner is to accept as fact that the Veteran's pre-existing condition at entrance worsened during the course of his service.

After review of the claims file, the examiner is to provide an opinion as to whether the evidence demonstrates, clearly and unmistakably, that any increase in severity during service was due to the natural progress of the disease.   

Clear and unmistakable evidence is a more formidable evidentiary burden than the preponderance of the evidence standard.  It is an onerous evidentiary standard, requiring that the result be undebatable.  

A full and complete rationale for all opinions expressed is required. 

If the examiner feels that the requested opinion cannot be rendered without resorting to speculation, the examiner should state whether the need to speculate is caused by a deficiency in the state of general medical knowledge (i.e. no one could respond given medical science and the known facts) or by a deficiency in the record or the examiner (i.e. additional facts are required, or the examiner does not have the needed knowledge or training).

2. Review the claim file to ensure that the foregoing requested development is completed, and arrange for any additional development indicated.  Then, readjudicate the claim on appeal.  If the benefit sought remains denied, issue an SSOC and provide the Veteran and his representative an appropriate time period to respond.  The case should then be returned to the Board for further appellate review, if otherwise in order.


The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
RONALD W. SCHOLZ 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


